J. F. Daly, J.
In order to effect a valid assessment and tax upon real property the roll or record must sufficiently describe the premises. In this case, if the lot 4-|- on the rolls for 1874 and 1875 were intended for the lot in question, then the description on those rolls (except as to dimensions) failed to indicate or to identify the property sought to be assessed. The name of the owner is wrong (although that alone does not invalidate the tax, L. 1867, c. 410 § 5) ; the street number “ 305 ” is not shown to be the street number of the house on the lot in question; the description “ between First and Second Avenues, between One hundred and twelfth and One hundred and thirteenth streets,” and “ block 228,” is too general; and the ward number “ 4-^- ” is false, as it pretended to give a number on a ward map when there was no map in existence showing such a lot or containing such a number in block 228.
The location of the property assessed is the essential part . of the description. As the only location of this lot on the roll was by a ward number in block 228 referring to a map of the ward, and there was no map which when referred to showed such a ward number, there was no location of the property.
A map of the property assessed is essential to a valid assessment if there be no other designation or identification than by a ward map number. When the deputy tax commissioners,- under the direction of the Commissioners of Taxes and Assessments, assess all taxable property in the districts assigned to them for that purpose, they are required by the statute to furnish to the Commissioners under oath a detailed statement giving the street and ward map number of such real estate, together with the name of the owner, if known, and the sum for which in their judgment the property would sell under ordinary circumstances. By the same statute the Commissioners are required to keep in their office books called the annual record of the assessed valuation of real and personal estate, in which shall be entered in detail the assessed valuations of such property, which books shall be opened for examination and correction *240from the first Monday of January to the first Monday of May in each year (L. 1859, c. 302 §§ 7, 8; 1 Bliss, Olney & Whitney 556). It will be seen that the book of assessed valuations open to the tax-payers, and which is the only record of assessment for taxation, is to contain “such property,” i. e., the same property as is described in the detailed statement furnished by the deputy commissioners to the commissioners; which statement must contain the street and ward map number of the real property. The designation of a parcel of real estate by a number stated to be a ward number, but which does not correspond with any number on the ward map, is not a compliance with the statute.
There must be a real ward map number given, and this necessitates a map; without a map there can be no map number; and in this case the assessment record for 1874 and 1875 failed to describe the property as required by the statute. This invalidates the tax. A substantial compliance in the measures preliminary to taxation in all matters which a're of the substance of the procedure, and designed for the protection of the tax-payer, is a condition precedent to the legality and validity of the tax (Westfall v. Preston, 49 N. Y. 349; Newell v. Wheeler, 48 N. Y. 486 ; Chapman v. Brooklyn, 40 N. Y. 372 ; Tallman v. White, 2 N. Y. 66; Sharp v. Speir, 4 Hill 76; Same v. Johnson, Id. 92).
The argument on behalf of the corporation is that, notwithstanding the absence of any map showing the new lot by a ward number, the owner should have examined the record of assessments, where he would have seen that his old lots had been assessed in 1874 and 1875, as lots of the depth of eighty feet only, instead of one hundred feet, and would then have had notice that a separate assessment had been made of the remaining twenty feet; that by looking down the column of assessments he would have seen a parcel described as a lot 20 X 5610, with a house on it 20 X 42, and these dimensions, being identical with his new lot, would have been notice to him that it was there assessed for taxation.
*241But to arrive even at a conjecture upon the subject it would be necessary for the owner to make an examination of the roll as to all the pieces of land in that block, and to make a computation of all the dimensions and comparison of every parcel taxed, with the map; and, after all, the result would be mere conjecture that the lot charged to John Fay, as owner, was intended for his lot.
But does the law contemplate the payment of taxes upon conjecture and uncertainty as to the identity of the parcel described on the roll? Clearly not, since the first requisite of a valid tax is security to the tax-payer in making his payment, and there can be no security where there is conjecture and uncertainty in respect to the identity of the lot. In the matter of location there must be substantial compliance with the statute which requires that the street and ward map number shall be given. If neither be given, or both be false, there is no compliance whatever with the law.
The relief prayed for by the complaint should be granted.
Judgment for plaintiff.